[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             December 27, 2005
                             No. 05-12444                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 04-14056-CR-DLG

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

HUGH P. MARTIN,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                           (December 27, 2005)



Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:
        On October 14, 2004, Hugh P. Martin was indicted for one count of

possession of pseudoephedrine with intent to manufacture five or more grams of

methamphetamine in violation of 21 U.S.C. § 841(c)(1) and 18 U.S.C. § 2. He

proceeded to a jury trial, and after the Government presented all of the evidence in

its case-in-chief, moved for a judgment of acquittal pursuant to Fed. R. Civ. P. 29.

Martin contended that the Government had failed to produce sufficient evidence to

prove that he had intent to manufacture methamphetamine and that he had the

ability to manufacture more than five grams of the drug. The district court denied

the motion,1 and the jury later found him guilty. On April 8, 2005, the district

court sentenced Martin to twenty-four months imprisonment and three years of

supervised release. On appeal, he contends that because the evidence was

insufficient for a reasonable jury to find that he had intent to manufacture

methamphetamine, the district court erred in denying his motion for judgment of

acquittal.

        We review the sufficiency of the evidence de novo, viewing the evidence in

the light most favorable to the Government. United States v. Garcia, 405 F.3d

1260, 1269 (11th Cir. 2005). We make all reasonable inferences and credibility

        1
          The district court initially denied the Rule 29 motion, but after closing arguments it sua sponte
reserved its ruling on the motion as to the issue of the quantity of the methamphetamine Martin intended
to manufacture. Although the district court never made an explicit ruling, the parties’ agreement that the
jury did not need to determine the intended quantity of methamphetamine effectively made the need for a
ruling moot.

                                                     2
choices in favor of the Government and the jury’s verdict. Id. We must affirm

Martin’s conviction unless the jury could not have found him guilty beyond a

reasonable doubt under any reasonable construction of the evidence. See id.

      Nicholas Kent, a special agent with the Drug Enforcement Administration,

testified that during a search of Martin’s vehicle he found: three packages of

pseudoephedrine-based cold or sinus medication; a coiled piece of tubing; a box of

matches; a cardboard box labeled hydrochloric acid; aluminum foil; rubbing

alcohol; and a chandelier-type bulb with an empty center and a straw sticking

through it, with burned residue on the inside of the glass and powdery residue on

the inside of the straw. Kent testified that Martin told him that he had bought the

pseudoephedrine-based medication “for the cook to use in making

methamphetamine.”

      Kent testified that during a subsequent search of the home of a third party

where Martin was residing he found: muriatic acid, which is another type of

hydrochloric acid; hydrogen peroxide; and Red Devil lye. He testified that he

found several heavily burned items, including: matchbooks with missing striker

plates; remnants of six “blister packs,” which at one time contained

pseudoephedrine-based pills; a roll of aluminum foil; and a mason jar. Kent

testified that the items he found in Martin’s vehicle and at his residence are used in



                                           3
the manufacture of methamphetamine.

      Kent’s testimony that Martin had admitted to purchasing the

pseudoephedrine-based medication for use in making methamphetamine, together

with the totality of the items found in Martin’s vehicle and at his residence, and the

evidence of their use in the manufacture of methamphetamine support the jury’s

finding that Martin intended to either personally manufacture or aid another in the

manufacture of methamphetamine. Accordingly, the evidence was sufficient for a

jury to convict Martin of possession of pseudoephedrine with the intent to

manufacture methamphetamine.

      AFFIRMED.




                                           4